UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 29, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: n/a Commission File Number: 000-50703 U.S. PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) Delaware 14-1839426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 506 South Crews Avenue, Odessa, Missouri (Address of principal executive offices) (Zip Code) 816-565-2499 (Registrant’s telephone number, including area code) 15122 Tealrise Way, Lithia, Florida, 33547 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 100,136,850 shares of common stock issued and outstanding as of April 23, 2012. U.S.PRECIOUS METALS, INC. INDEX PART 1: FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS February 29, 2012 (Unaudited) and May 31, 2011 (Audited) 2 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and nine month periods ended February 29, 2012 and February 28, 2011 and the period from Inception (January 21, 1998) to February 29, 2012 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine month periods ended February 29, 2012 and February 28, 2011 and the period from Inception (January 21, 1998) to February 29, 2012 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES. 21 PART 2: OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULT OF SENIOR SECURITIES 22 ITEM 4. MINING SAFETY DISCLOSURES 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 24 SIGNATURES 25 1 PART 1: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLDIATED BALANCE SHEETS February 29, 2012 May 31, 2011 (Unaudited) (Audited) ASSETS Current Assets: Cash $ $ Prepaid and other current assets Total current assets Property and equipment, net Other Assets Investment in mining rights and other Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable, less discount Accrued interest on notes Total current liabilities Commitments and Contingencies (Note 6.) Stockholders’ Deficit: Preferred stock:authorized 10,000,000 shares of $0.00001 par value; no shares issued andoutstanding - - Common stock:authorized 150,000,000 shares of $0.00001 par value;99,136,850 and 78,100,646 shares, issued and outstanding respectively Additional paid in capital Deficit accumulated during exploration stage ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 2 U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLDIATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended January 21, 1998 (Date of Inception of Exploration Stage) February 29, February 28, February29, February 28, February29, Revenues $
